 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: _MAR 1 6 2020
GARY THOMAS, -
Movant, 19-CV-9756 (AJN)
-against- 13-CR-0360-2 (AJN)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

ALISON J. NATHAN, United States District Judge:

Movant’s request for an extension to file his Reply briefing is hereby granted. The Reply
brief is now due on April 13, 2020. Chambers will mail a copy of this order to Movant and note
its mailing on the docket.

SO ORDERED.

\
Dated: March 13, 2020 )
New York, New York \

(/ \ALISON J. NATHAN
United States District Judge

 

 

 
